Erwin & Thompson LLP A Limited Liability Partnership Including Professional Corporations ONE EAST LIBERTY, SUITE 424	TELEPHONE: (775) 786-9494 POST OFFICE BOX 40817	FACSIMILE: (775) 786-1180 RENO, NEVADA 89504	E-MAIL: erwin@renolaw.com URL: www.renolaw.com THOMAS P. ERWIN FRANK W. THOMPSON May 9, 2006 United States Securities and Exchange Commission 450 Fifth Ave. N.W. Washington DC 20549 Re:	Registration Statement on Form SB-2 Aslahan Enterprises Ltd, a Nevada corporation Ladies and Gentlemen: We consent to the filing of our opinion of even date with the Securities and Exchange Commission as Exhibit 5.1 to the Registration Statement on Form SB-2 filed by Aslahan Enterprises Ltd. and the inclusion in the Registration Statement of our firm's name as special Nevada counsel for
